       Case 1:20-cr-00412-AT Document 33 Filed 09/09/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                  9/9/2020
- - - - - - - - - - - - - - -       x
UNITED STATES OF AMERICA            :       PROTECTIVE ORDER

           -v.-                     :       20 Cr. 412 (AT)

BRIAN KOLFAGE,                      :
STEPHEN BANNON,
ANDREW BADOLATO, and                :
TIMOTHY SHEA,
                                    :
                Defendants.
- - - - - - - - - - - - - - -       x


     On the motion of the United States of America, by the Acting

United States Attorney for the Southern District of New York,

Audrey Strauss, by Assistant United States Attorneys Nicolas Roos,

Alison G. Moe, and Robert B. Sobelman; and with the consent of

BRIAN KOLFAGE, STEPHEN BANNON, ANDREW BADOLATO, and TIMOTHY SHEA,

the defendants, by and through their respective counsel of record:

     WHEREAS, BRIAN KOLFAGE, STEPHEN BANNON, ANDREW BADOLATO, and

TIMOTHY SHEA, the defendants, have certain rights to pretrial

discovery under the United States Constitution, federal statutes,

and the Federal Rules of Criminal Procedure;

     WHEREAS, the Government recognizes its obligation to provide

such discovery materials to the defendants, consistent with the

need to protect the confidentiality of ongoing investigations and

the confidentiality interests of others;
          Case 1:20-cr-00412-AT Document 33 Filed 09/09/20 Page 2 of 5



     WHEREAS, the discovery that the Government intends to provide

to the defendants contain materials that, if disseminated to third

parties, could, among other things, impede ongoing investigations

and implicate the privacy and confidentiality interests of third

parties;

     WHEREAS, the Government has demonstrated good cause for the

relief set forth herein;

     WHEREAS, BRIAN KOLFAGE, STEPHEN BANNON, ANDREW BADOLATO, and

TIMOTHY SHEA, the defendants, by and through their respective

counsel of record, consent to the entry of this Order;

     NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Federal

Rule of Criminal Procedure 16(d):

     1.      The   Government     shall        designate    certain    discovery

materials produced in this case as “Protected Materials,” which

may be used by the defendants, their respective counsel of record,

and their respective counsel of record’s agents (collectively, the

“Defense”)     only   for   purposes      of    defending    the   charges,   in

connection with any sentencing, and pursuing any appeals, in

relation to this criminal action.

     2.      The Protected Materials and the information contained or

disclosed therein shall not be disclosed in any form by the Defense

to any third party except as set forth in paragraphs 3 and 4 below.

     3.      The   Protected    Materials       may   be   disclosed   to   third

parties only by the defendants’ respective counsel of record and


                                       2
            Case 1:20-cr-00412-AT Document 33 Filed 09/09/20 Page 3 of 5



only    to      the    following    persons    (collectively,       “Designated

Persons”):

               a.     investigative,    secretarial,     clerical,     paralegal

and student personnel employed full-time or part-time by the

defendants’ respective counsel of record and who are participating

in the legal defense of this action;

               b.     independent   expert    witnesses,   jury     consultants,

document       hosting    personnel,     investigators     retained     by   the

defendants in connection with this action, and other potential

witnesses for the Defense and their counsel; and

               c.     such other persons as hereafter may be authorized

by the Court upon a motion by the defendants.

       4.      The Defense shall provide a copy of this Order to

Designated Persons to whom materials subject to the protections of

this Order are disclosed pursuant to paragraph 3.                     Designated

Persons shall be subject to the terms of this Order, and may not

disclose the Protected Materials to any third party.

       5.      The Protected Materials shall be destroyed or returned

to the Government by the Defense and the Designated Persons

following the conclusion of this case, including after any appeals.

       6.      The    parties,   the   parties’   counsel,    and    Designated

Persons shall not disclose Protected Materials to members of the

media, nor shall the parties, the parties’ counsel, and Designated

Persons post any Protected Materials on any Internet or network


                                         3
          Case 1:20-cr-00412-AT Document 33 Filed 09/09/20 Page 4 of 5



site (such as Facebook, Twitter, Instagram, and other social

networking and media sites and applications) to which persons other

than the parties, the parties’ counsel, and Designated Persons

have access.

     7.      With respect to any Protected Materials that the Defense

intends to file publicly or to specifically describe in a public

filing, the defendant making the filing must either (i) file the

discovery material under seal, or (ii) provide reasonable notice

to the Government to permit the parties to confer on the proper

treatment of the discovery material.         If the parties are unable to

reach agreement as to whether redactions to the public filings are

warranted, or to the extent of such redactions, the parties will

seek Court resolution before the document is publicly filed or

specifically described in a public filing.

     8.      This Order places no restriction on a defendant’s use or

disclosure of materials:

             a. contained in that defendant’s own electronic devices

and accounts (e.g., email, social media, iCloud);

             b. in a defendant’s possession prior to their production

by the Government;

             c. that a defendant obtains from an independent source

that did not improperly obtain the materials in violation of this

Order; or

             d. that is publicly available.


                                       4
Case 1:20-cr-00412-AT Document 33 Filed 09/09/20 Page 5 of 5
